Citation Nr: 1309037	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-41 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the orthopedic manifestations of degenerative disk disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain, including entitlement to a separate compensable rating for neurological sequelae thereof.

3.  Entitlement to a separate compensable rating for neurological sequelae of degenerative disk of the cervical spine.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to a higher rating for the Veteran's low back disorder and for any neurological problems associated with his cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Flexion of the cervical spine was shown to be limited to between 15 to 20 degrees.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for the Veteran's cervical spine degenerative disk (limited motion) disease are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.   

In this case, the Veteran was sent a letter in September 2007 that explained how VA could assist him with obtaining evidence in support of his claims.  The September 2007 letter also explained that in order to receive higher ratings for his service connected disabilities he needed to show that they got worse and explained how VA assigns ratings and effective dates. 

VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including VA treatment records, private treatment records, and a report of an adequate VA orthopedic examination of the Veteran's spine.  There is no indication that additional relevant evidence exists that has not been obtained.

The Board finds that the requirements of the VCAA were met in this case.
 Increased Rating

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case the Board has reviewed the evidence and there is no indication that staged ratings are warranted.

Pursuant to the general rating formula for diseases and injuries of the spine a 10 percent rating is assigned for forward flexion of the cervical spine that is greater than 30 degrees but is not greater than 40 degrees; or a combined range of motion of the cervical spine that is greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness that does not result in an abnormal gait or an abnormal spinal contour; or a vertebral body fracture with the loss of 50 percent or more of the height thereof.  A rating of 20 percent is assigned for forward flexion of the cervical spine that is greater than 15 degrees but not greater than 30 degrees; or a combined range of motion of the cervical spine that is not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 30 percent is assigned for forward flexion of the cervical spine that is 15 degrees or less or where there is ankylosis of the entire cervical spine.  An evaluation of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 10 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least one, but less than two, weeks during the previous 12 month period.  A 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id. 

VA treatment records show that the Veteran is treated for a cervical spine disability.  

He was examined by VA in September 2007.  At that time, he reported neurological problems associated with his cervical spine disorder, and those are addressed in the remand portion of this decision.  He also reported cervical spine pain for which he took medication as needed with poor response.  The Veteran reported a history of stiffness, weakness, spasms, and pain.  He reported moderate weekly flare ups.  There were no incapacitating episodes of neck pain within the last year.  There was no ankylosis.  Range of motion of the cervical spine was  0 to 40 degrees of flexion, 9 degrees to 40 degrees of extension, 0 to 60 degrees of right lateral flexion, 0 to 50 degrees of left lateral flexion with pain beginning at 45 degrees, 0 to 75 degrees of right lateral rotation with pain at 75 degrees, and 0 to 80 degrees of left lateral rotation.   There was no additional limitation after repetitive use.  There was no atrophy, guarding, pain with motion, tenderness, or weakness objectively of the cervical spine.  There was spasm on the right and no spasm on the left.  The Veteran was employed full time and had not missed work due to his neck problem.  The cervical spine disability did cause decreased manual dexterity, problems with lifting and carrying, decreased strength of the upper extremities, and pain.  It had a moderate effect on sports, exercise, and recreation, mild effect on chores and traveling, and no effect on other activities of daily living.  

The Veteran submitted an October 2008 private treatment record showing his range of motion of the cervical spine was limited to 15 to 20 degrees of flexion and extension, 15 to 20 degrees of lateral tilt in each direction, and 30 degrees of lateral rotation in each direction.  It also documented complaints of neck pain that sometimes radiated down the right arm.  He was diagnosed with cervical spondylosis with uncovertebral involvement of C5-6 and facet joint problems at C4-5 on the right.  

The Board finds the October 2008 treatment record to be the most probative evidence of the actual range of motion of the Veteran's cervical spine.  That documented forward flexion of the cervical spine between 15 and 30 degrees, which is consistent with a 20 percent rating.  There was no evidence in the record of more severely limited motion warranting a rating higher than 20 percent.  In particular, there is no proof of incapacitating episodes as contemplated by regulation.  Furthermore, in order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 15 degrees or less.  See, DeLuca.  Here, the most probative evidence establishes that the range of motion is between 15 and 20 degrees.  This tends to establish that the range of motion is better than functionally limited to 15 degrees or less due to any DeLuca factor, to include painful motion.  To the extent that the appellant has reported his symptoms, nothing in the lay evidence establishes that he is functionally limited to 15 degrees or less.  The Board does accept that he has pain; however, the pain does not further limit function beyond that reported earlier.

The Board further finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  Neck pain and limited motion are specifically contemplated by the Rating Criteria for Diseases and Injuries of the Spine.  There is also no evidence of factors such as repeated hospitalizations or marked interference with employment due to neck pain.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  The benefit of the doubt has been granted to the Veteran by awarding the higher rating.


ORDER

A rating of 20 percent for degenerative disk disease of the cervical spine is granted.  


REMAND

With respect to the Veteran's claim for a higher rating for his lumbar spine disability, the Veteran submitted a private treatment record documenting reversed lordosis.  It is unclear whether this is the result of muscle spasm or guarding, in which case the Veteran would be entitled to a higher rating.  Therefore, he should be granted another VA examination of his lumbar spine.

Additionally, there are indications of neurological problems associated with the Veteran's spinal disorders.  There are treatment records indicating that the Veteran has left lower cervical radiculopathy.  Additionally, diminished sensation in the left upper extremity was documented at both the VA examination and in the Veteran's private treatment records.  With regard to the lumbar spine, decreased sensation was noted in the L3-5 dermatome region of the left thigh, calf, and foot at the October 2007 examination.  In light of this, the Veteran should be afforded an examination to determine whether he meets the criteria for separate compensable ratings for neurological problems associated with his cervical and lumbar spine disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination of his cervical and thoracolumbar spine.  The examiner should review the claims file in conjunction with the examination.  All symptoms and functional effects of the Veteran's spinal disabilities should be set forth in the report of examination.  Ranges of motion should be provided.  The examiner should specifically note whether the Veteran has cervical or lumbar radiculopathy or other nerve involvement due to his cervical and lumbar spine disabilities.  If neurological problems are detected, the extremities affected and the nerves involved should be identified.  

2. After completion of the above development, the Veteran's claims for a higher rating for his low back disorder and for separate compensable ratings for neurological effects of his neck and low back disabilities, should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if necessary, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


